James D. Benson, Esq. Attorney for the Joint Pawling Fire District
You request our opinion how the Joint Pawling Fire District may provide general ambulance service within the district.
Chapter 595 of the Laws of 1938, an unconsolidated law, since amended several times, authorized certain classifications of towns and villages to establish joint fire districts. The statute, as amended, appears in McKinney's Unconsolidated Laws as Chapter 13 of Title 16 (§§ 5851-5860). An amendment, by Chapter 385 of the Laws of 1978, a special act, enacted a new section 11 (McKinney's Unconsolidated Laws § 5859-a) to authorize the Town of Pawling and the Village of Pawling to establish a joint fire district and provided that the 1938 act would be applicable except to the extent inconsistent with the new section.
The statute (§ 5855) provides that upon the establishment of a joint fire district, the district is governed by and operates under the provisions of Town Law Art 11 (§§ 170-189).
General Municipal Law § 209-b subd 1 par a provides, in part, that the authorities having control of fire departments may organize within such departments emergency rescue and first aid squads composed of firemen who are members of such fire departments and General Municipal Law § 209-b subd 2 par b authorizes a fire district which has in its fire department an emergency rescue and first aid squad composed mainly of volunteer firemen to authorize any such squad to furnish general ambulance service. That general ambulance service is limited to certain particular and restricted purposes. Fire districts created under the Town Law constitute one of the authorities having control of fire departments and, as the Joint Pawling Fire District is governed by the Town Law, the district has authority to organize an emergency rescue and first aid squad under the above provisions of the General Municipal Law and to authorize the squad to furnish the specified general ambulance service. General Municipal Law § 209-b
contains the detail on how to organize a squad and how it may be authorized to provide general ambulance service, what services can be rendered by it, and where. Note that general ambulance service provided for in the section is by no means as extensive as general ambulance service authorized by General Municipal Law § 122-b.
In our opinion, the Joint Pawling Fire District may organize an emergency rescue and first aid squad by following the procedures set forth in General Municipal Law § 209-b subd 1 par a and thereafter, by following the procedure set forth in subdivision b, may provide general ambulance service.